Opinion issued June 28, 2013.




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-13-00421-CV
                             ———————————
        IN RE JULIE NICOLE VIRGIN AND GREG ENOS, Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, Julie Nicole Virgin and her attorney, Greg Enos, seek mandamus

relief from the trial judge’s orders for (1) declining to refer the motion to recuse the

trial judge to the regional presiding judge and (2) failing to provide notice or a

hearing before signing orders disqualifying Enos and imposing sanctions on him. 1


1
      The underlying case is In re K.V., cause number 07FD2250, pending in the County
      Court at Law No. 3 of Galveston County, Texas, the Hon. Christopher Dupuy
      presiding.
Since relators filed their petition, the Texas Commission on Judicial Ethics has

temporarily suspended the trial judge.       In his absence, the parties attended a

hearing during which a visiting judge vacated the challenged rulings. Relators

move the Court to dismiss the petition on that basis. The motion is granted and the

petition is dismissed. All pending motions are dismissed as moot.

                                      PER CURIAM



Panel consists of Justices Keyes, Higley, and Bland.




                                         2